Citation Nr: 1635329	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 1987.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee awarding the Veteran a noncompensable rating for bilateral hearing loss and a 10 percent rating for tinnitus.  The Veteran filed a notice of disagreement for both awards but limited his substantive appeal to his hearing loss claim in June 2012. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2012 Form 9, he contended that the August 2010 VA audiological examination was inadequate because the examiner was unable to perform, what he alleged was, the bone conduction test.  Additionally, the Veteran pointed to his April 2001 VA audiology consult, which shows mild to severe hearing loss in the left ear and moderate to profound hearing loss in the right ear.  The record also shows that word recognition performance was "poor" for both ears, with 40 percent and 52 percent speech recognition ability in the left and right ears respectively.  He contended that hearing loss does not improve over time and that he is entitled to a compensable rating for his hearing loss. 

The Veteran's pure tone thresholds from the August 2010 VA examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
55
80
75
LEFT
30
15
55
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.  The examiner noted that he was unable to obtain a hermetic seal on either ear for immittance testing but inter-test reliability was good.

The Veteran underwent a private audiological examination in November 2011.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
75
70
LEFT
40
30
45
70
60

Speech test results were not provided.

Although the examiner noted that the August 2010 examination's results were still reliable due to other the successful tests, the results are in conflict with the Veteran's April 2001 VA audiological consult and the November 2011 private examination results.  Thus, the Board finds that a remand is necessary to afford the Veteran another VA audiological examination to assist in determining the severity of his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected hearing loss. 

In addition to objective test results, including audiometric test results and the Maryland CNC, the examiner should describe the functional effects caused by the hearing disability in his or her final report.

2. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






